Ethridge, J.,
delivered the opinion of the court.
The board of supervisors of Harrison county entered the following order upon its minutes:
"Ordered that the clerk give notice inviting bids for the sale of contract for furnishing to Harrison county, Miss., a complete set of records showing abstracts of title to all the lands situated within Harrison county.”
On the same day the board also entered the following order:
"Ordered that the clerk give notice inviting bids for the sale of contract for furnishing a complete family name index to all the land records of Harrison county and the furnishing of the books therefor.”
The clerk gave the notices required, and the appellee filed a bill for injunction in the chancery court to prevent the board from entering the contracts. The county demurred to the bill on the following grounds:
‘1) There is no equity in the bill of complaint.
(2) The bill of complaint does not state facts that would warrant an injunction.
(3) The bill of complaint on its face shows that the board of supervisors did nothing but what it had a right under the law to do, and an injunction will not he.
(4)Bill of complaint is bad for duplicity, in that it seeks to enjoin two orders of the board of supervisors, to wit, order for making of contract, and order, for purchase of family index, and is therefore multifarious.
The court overruled the demurrer and granted an appeal.
*53It is the contention- of the appellant that section 320, Code of 1906 (section 3693', Hemingways Code), gives the hoard of supervisors power to either purchase or have made a complete abstract book of title to land in the county, .and that this is not such a contract as requires to be advertised and to have specifications prepared and filed with the clerk. The appellee contends that the specifications must be filed before the contract is let or advertised, and that, if no specifications were filed, the board had no right to let the said contract. The appellee also contends that, inasmuch as the order does not recite that it is the opinion of the board that the interest of the county will be subserved thereby, the order is void because this is jurisdictional. He also contends that there is no law to justify the entry of the second order.
Sections 320 and 321, Code of 1906 (sections 3693 and 3694, Hemingway’s Code), read as follows:
“320, The board of supervisors of any county may, when in its opinion the interest of the county would be subserved thereby, procure, by purchase, or.have made, a complete abstract of titles to land in the county, and may provide all books necessary for the purpose,' and the costs thereof shall be paid out of the county treasury. Such abstracts, when purchased or made, shall be kept in the office of the chancery clerk of the county as a public record.
“321. The board of supervisors m;ay provide for an index of conveyances, wills, decrees, and judgments affecting lands, by land numbers, and pay the expenses thereof out of the county treasury. ’ ’
We do not think that it is necessary for the board to recite in its order that it is of the opinion that the interest of the county will he subserved thereby to confer jurisdiction on the board. Wherever facts must be recited before the board is authorized to act, or where facts must exist before they are authorized to act, as *54a condition precedent to their acting’, the recital is necessary to show jurisdiction, but where an opinion, or mental state, is used as in the present statute,’ it is not jurisdictional, but is optional with the board; in other words, the provision of the statute “when in its opinion the interest of the county would be subserved thereby” is put in the statute to show discretion and prevent the statute from being mandatory.
We think that section 361, Code of 1906 (section 3734, Hemingway’s Code), is not applicable to the present contract, or to contracts to furnish abstracts, because the making of an abstract requires a high degree of legal skill and knowledge and involves the element of personal confidence. But few people are competent to make an abstract of titles, and an abstract made by many people would be wholly valueless because of the lack of the necessary legal skill. ■ This -view has been held for many years by the attorney-general, who is by law the legal advisor of the board of supervisors and certain other public officers. In 1910' the attorney-general in an opinion to Yazoo county held that the board of supervisors might employ a competent person to make an abstract without advertising for bids as provided by section 361 of the Code, saying:
“I beg to advise that in my opinion this is not such a contract as is contemplated by section 3611 of the Mississippi Code of 1'9'06, and the board of supervisors need not advertise for bids or let the contract to the lowest bidder.” Opinions of Attorney-General, 1909^1911, p. 14; also Attorney-General’s Reports, 1905-1907, p. 150; Attorney-General’s Reports, 1907-1909', p. 3401.
In 1914 the attorney-general, in an opinion to the Governor, held that an employment of an accountant to audit the county books involved necessarily personal skill and trust and need not be let to the lowest bidder, and that the board could select the person most competent and suited to execute the trust.
*55We are of the opinion that the- board did not need to file specifications for an abstract with the clerk, because it would be practically impossible to specify each thing to be done in making an abstract of the titles, of the county. The contract to be entered between the board and the person employed to make the abstract would be entered upon the minutes with as much particularity as reasonably possible and would determine the work to be done.
In regard to the second order it is not perfectly clear from the order, nor from the bill, exactly what was meant to be done, but we assume from the order that the family names to be indexed with reference to conveyances was to be a part of an abstract of titles, and that its purpose was to supply information as to those conveyances where property was conveyed to a woman by one name, who after marrying would convey the property by another name, so as to make it an easy matter to trace titles. If the index proposed was for this purpose, and it was to be a part of, or used in connection with, the abstract, we thi.uk the hoard would have the power to contract for such a record as a part of the abstract, but, if the purpose of the board was to make a record of the names and families of the county apart from a proper abstract book or books, it would be unauthorized or improper. As the case must be reversed on the first ground mentioned in this opinion, we will reserve this question for the consideration of the court on the remand of the cause, where pleadings and evidence may bring out more clearly the purpose of this order.

Reversed and remanded.